Citation Nr: 1335516	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-38 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right hand injury with ulnar nerve paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard from September 12, 1975, to October 21, 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously-denied claim for the same disability.  The Veteran perfected an appeal of the denial.

In May 2008, the appellant testified during a personal hearing at the RO; a copy of the transcript is of record.

In September 2011, the Board noted that there is no evidence of record establishing that the RO gave the appellant notice of the January 1976 denial or of his appellate rights; hence, the Board recharacterized the claim as a de novo claim for service connection (as reflected on the title page).  The Board then remanded this claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC continued to deny the appeal (as reflected in a July 2012 supplemental SOC (SSOC), and returned this matter to the Board.

As a final, preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.  

2.   The presumption of soundness is inapplicable because the appellant has served only on ACDUTRA and has not established any service-connected disability.

3.  The weight or the evidence indicates that the appellant's right hand injury residuals with ulnar nerve paralysis are not the result of disease or injury incurred in or aggravated by his ACDUTRA.  

4.  The appellant is not a "Veteran" for purposes of entitlement to service connection for his residuals of a right hand injury with ulnar nerve paralysis because the claimed disorder was not incurred in or aggravated by a period of ACDUTRA such that he would be considered to have active military, naval or air service. 


CONCLUSION OF LAW

As the appellant does not have the requisite status for an award of service connection, his claim for service connection for residuals of a right hand injury with ulnar nerve paralysis is without legal merit.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.1, 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The appellant and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As, ultimately, the law is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Legal Criteria & Analysis

The appellant claims he suffered an injury involving a gas can while serving on ACDUTRA, which either caused or aggravated his right hand injury residuals.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following:  active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "Veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined upon entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Likewise, the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply to ACDUTRA or INACDUTRA service.  Smith, 24 Vet. App. at 45.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)

As explained below, the Board finds that the appellant is not a Veteran as defined by VA statute, and he is therefore ineligible for service connection as a matter of law.  

Service treatment records show that, in February 1975, the appellant underwent an enlistment examination where his upper extremities were found clinically normal.  In May 1975, the appellant was involved in a motor vehicle accident (MVA), in which he sustained injuries to his right upper extremity.  He entered active duty on September 12, 1975.  Shortly thereafter, he sought treatment for complaints relating to his right upper extremity.  In detailing his prior MVA, the appellant stated that he had noticed "some numbness in the ulnar distribution of the right upper extremity."  Medical Board Proceedings found him unfit for duty following an examination on September 23, 1975, which revealed "complete ulnar nerve palsy, high, with intrinsic minus hand, with wasting of the intrinsic, weakness of grip, with functional loss of the prime MP joint flexors, and painful neuroma of the ulnar nerve proximal above the elbow," due to injuries sustained in the May 1975 MVA.  

The appellant has testified that, after this examination but prior to service discharge, a gas can fell on his right hand, lacerating and smashing his fingers.  There are no records in the claims file showing that he was treated and hospitalized for a week following the alleged gas can incident, as he has asserted, but for the purposes of this decision, the Board will assume that such incident occurred.

At the outset, the Board observes that, as the appellant has not previously been found to suffer from a service-connected disability, and thereby has not achieved Veteran status, the presumption of soundness does not apply.  Paulson v. Brown, 7 Vet. App. 466 (1995).  As this presumption does not apply, the Board need not establish that there was clear and unmistakable evidence that the Veteran had a pre-existing injury, only that such is shown by a preponderance of the evidence.  Id.

In this case, the Board finds that the weight of the evidence indicates that the appellant had a pre-existing right hand injury with ulnar nerve paralysis, as shown by the appellant's service treatment records, which include findings by the examining physician, and for which he was medically separated.  Such is further supported by the statements made by the appellant during his Medical Board examination describing his symptoms.  The appellant also later testified about his pre-service injury during his May 2008 hearing, detailing his symptoms, and suggesting that the gas can incident "re-injured" his hand.  

Accordingly, as the Board finds that the appellant's disability pre-existed service, the relevant inquiry is whether such was aggravated during service.  As the presumption of aggravation is inapplicable, direct evidence is required that shows both a worsening of the condition during the period of active duty, and that the worsening was caused by the period of active duty for training.  38 U.S.C.A. § § 101(24)(B); Smith v. Shinseki, 24 Vet. App. 40 (2010).  Such a showing has not been made.

Specifically, in October 2011, the appellant underwent a VA examination to determine whether his right hand injury residuals were aggravated by his claimed gas can injury incurred during ACDUTRA.  After reviewing the claims file and conducting a physical examination of the appellant, the examiner found that the right hand injury residuals were not aggravated by his claimed gas can injury.  The examiner, having assessed the appellant's current disability, noted that he had decreased range of motion and atrophy of disuse prior to coming into service.  He further observed that the appellant had already been deemed not fit for duty and on detail until he could be discharged when the accident occurred.  The examiner compared the Veteran's description of how his hand/wrist were prior to the accident in service, and based on that, he wrote, found that the accident did not aggravate the appellant's previous injury.

The Board accords the October 2011 opinion significant probative value on the question of aggravation, as such opinion was based on examination of the appellant, and a thorough review of his medical records and provides a rationale which discusses his assertions and pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary competent evidence or opinion of record to refute the VA examiner's opinion, and neither the appellant nor his representative has identified or even alluded to an existing opinion by a competent professional to support the claim. 

Finally, as for any direct assertions by the appellant and/or his representative or that there exists a medical relationship between his right hand injury residuals and his service, the Board notes that such is matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability here at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Here, neither individual is shown to be other than a layperson without appropriate medical training and expertise to competently opine on the matter upon which this claim turns.  Hence, any lay assertions of medical nexus between the appellant's right hand injury residuals and military service are not considered competent or probative evidence favorable to his claim.  

In sum, the Board finds that, because the appellant is not shown to be disabled due to an injury incurred or aggravated during ACDUTRA, he is not a "Veteran" for VA compensation purposes.  As he thus does not have the requisite status for an award of service connection, his claim must be denied as a matter of law.  See 38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303; Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 


ORDER

Service connection for residuals of a right hand injury with ulnar nerve paralysis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


